Citation Nr: 1738339	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  10-44 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether the character of the Veteran's discharge from service constitutes a bar to the receipt of VA benefits.  

2.  Entitlement to service connection for a psychiatric disorder, to include diagnosed schizophrenia.  


REPRESENTATION

Appellant represented by:	George T. Sink, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1978 to December 1981 and in the United States Marine Corps from September 1986 to November 1987.  The second period of service is the subject of this appeal.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision and an April 2016 administrative decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  In June 2017, the Veteran waived his right to an additional hearing.  

In March 2014, the Board remanded the case for further evidentiary development.  In the remand, the Board determined that the issue of the character of the Veteran's service during his second period of service was raised by the record and was inextricably intertwined with his claim for service connection for a psychiatric disorder.  The case was remanded in part for reconsideration of the character of the Veteran's second period of service.  Given that the outcome of the claim of entitlement to service connection for a psychiatric disorder hinges upon the character of the Veteran's service during his second period, these matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Both the Veteran and his attorney have continuously submitted evidence and argument regarding the character of his second period of service.  Thus, the underlying issue of the character of the Veteran's second period of service is considered part of the service connection claim for a psychiatric disorder for which the Veteran perfected an appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  With the desire to provide a timely appellate review, and a lack of any prejudice to the Veteran in this matter, the Board will proceed with deciding the character of discharge and service connection claims.  


FINDINGS OF FACT

1.  The Veteran was discharged from his second period of active duty service (from September 1986 to November 1987) under conditions other than honorable, a discharge he accepted in lieu of trial by court-martial.

2.  The evidence is at least in equipoise on the question of whether the Veteran was insane for VA purposes at the time he ingested illegal drugs and threatened another soldier, acts that prompted his other than honorable discharge from the military during his second period of service.  

3.  The evidence is at least in equipoise on the question of whether the Veteran's currently diagnosed schizophrenia had its onset during his second period of military service.  


CONCLUSIONS OF LAW

1.  The character of the Veteran's November 1987 discharge from his second period of service under other than honorable conditions is not a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2016).  

2.  The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Any error in notice or assistance in this case is harmless given the favorable determinations.  

II.  Legal Criteria and Analysis

Character of Service

When a person is seeking VA benefits, it first must be shown that the service member upon whose service such benefits are predicated has attained the status of veteran.  38 U.S.C.A. § 1131 (West 2014); Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  VA benefits are not payable where the former service member was discharged or released under specific conditions, including the acceptance of an undesirable discharge to escape trial by general court-martial.  38 C.F.R. § 3.12(d)(1).  A discharge or release from service under this condition is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).  

VA regulations define an "insane" person as one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  

The Veteran served in the United States Army from December 1978 to December 1981 and was discharged honorably.  In September 1986, he enlisted in the United States Marine Corps.  During his second period of service, the Veteran was hospitalized in June 1987 for hallucinations, delusions and paranoid behavior.  Hospital records show he gave a history of poly-drug use and rehabilitation prior to his enlistment and admitted to using phencyclidine (PCP), amphetamines, methamphetamines and alcohol.  Treatment records further show that the Veteran reported he was worried about his family and that various personal problems led to his uncontrollable drinking.  Provisional diagnoses included paranoid schizophrenia and polydrug abuse.  Later diagnoses included poly drug abuse, alcoholism and adjustment disorder with anxious mood.  The Veteran was placed on Antabuse and discharged to regular duty in early July 1987.  Later that same month, he was readmitted for homicidal ideation, active threats against another soldier and abusive behavior.  A July 1987 service charge sheet shows he was charged with the use of a controlled substance and threatening another soldier.  In September 1987, he requested separation from service in lieu of trial by court-martial after being advised his discharge would be under other than honorable conditions that would have possible adverse consequences.  The Veteran was discharged under other than honorable conditions in November 1987. 

In August 2002, an administrative decision determined that the Veteran's discharge from his second period of service was a bar to VA benefits because he wrongfully used a controlled substance while receiving emergency treatment for ingestion of another controlled substance.  It was determined that this was willful and persistent misconduct, and having previously served almost 3 years, the Veteran should have been aware of the possible consequences for his actions.  A subsequent April 2016 administrative decision also determined that his discharge from his second period of service was a bar to VA benefits for the same reasons.

The Veteran's attorney essentially contends that the Veteran was insane for VA purposes at the time of the actions which led to his discharge under other than honorable conditions because it was his psychosis that caused his behavior.  Upon review, the Board finds the evidence supports this contention.  

In this regard, a June 1987 service treatment record evaluating the Veteran for delusional thinking notes his history that he began to worry about his family and began to drink heavily and use various drugs.  Likewise, a July 1987 service treatment record indicates that various personal problems led to uncontrollable drinking.  

Post-service VA and private treatment records, dating as early as January 1995, frequently and consistently note the Veteran's psychiatric symptoms had their onset during his second period of service in the Marine Corps.  

A January 2006 VA examiner opined that the Veteran's diagnosed schizophrenia was first manifested during his second period of service.  The examiner further noted that there was a possibility that some of the early psychotic symptoms were substance-induced, but that it was also possible that a person with schizophrenia might have psychotic symptoms triggered by use of drugs.  The examiner felt it was impossible to determine without resorting to speculation whether the Veteran would have had the onset of his schizophrenia had he not used illicit drugs.  

During his October 2011 Board hearing, the Veteran testified that he found it stressful during his second period of service in the Marines.  He testified that he was not sleeping and knew that there was something wrong, but was unable to explain to a physician what was wrong.  During his service in the Marines he felt he was isolated and depressed.  He was hospitalized while serving in the Marines and told he was psychotic.  

In July 2016, a private psychiatrist, after reviewing the Veteran's medical records and interviewing him, provided an opinion that the Veteran developed a psychosis or schizophrenia during his second period of service in the Marines and that it was independent of his substance abuse during service.  The psychiatrist further opined that the Veteran's schizophrenia more likely contributed to his drug use and behaviors that led to his other than honorable discharge.  The physician pointed out that service treatment records note that bad news in a letter caused him to return to drugs and that the Veteran admitted during the interview that he might have taken drugs in an effort to ameliorate his symptoms.  

In light of the positive July 2016 private medical opinion, the equivocal January 2006 VA opinion, and the evidence demonstrating that the Veteran was treated for psychotic behavior during his second period of service, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran was legally insane, as defined in 38 C.F.R. § 3.354, when he ingested illegal substances and alcohol, and threatened another soldier, which led to his discharge under other than honorable conditions.  As such, under the provisions of 38 C.F.R. § 3.12(b), the fact that the Veteran was discharged due to his acceptance of an undesirable discharge to escape trial by general court-martial is not a bar to the payment of VA benefits.  

Service Connection

The Veteran contends that his current psychiatric disorder, diagnosed as schizophrenia, had its onset in service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as psychoses, to include schizophrenia, service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records show the Veteran was treated for hallucinations, delusions and psychotic symptoms in June 1987 and July 1987.  Provisional diagnoses included paranoid schizophrenia, although later diagnoses were polydrug abuse, alcoholism and adjustment disorder, with anxiety.  After his discharge from service, the Veteran received treatment as early as March 1989 for alcohol dependence and substance abuse, and later diagnosed major depression.  An April 1991 private hospital report shows the Veteran was diagnosed with paranoid schizophrenia.  Subsequent VA and private treatment records frequently note the Veteran's reported history of the onset of his symptoms during his second period of service in the Marines.  

As noted above, both a January 2006 VA examiner and a July 2016 private psychiatrist found the Veteran's diagnosed schizophrenia had its onset during his second period of service.  The private psychiatrist further opined that the Veteran's schizophrenia developed independent of his use of illicit drugs and likely caused his use of such drugs.  

The Board finds that the Veteran has provided competent and credible testimony and statements describing his psychiatric symptoms in service and subsequent symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further finds that the medical opinions, particularly the July 2016 private psychiatrist's opinion, are persuasive of a conclusion that the Veteran's psychiatric disability, diagnosed as schizophrenia, was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Accordingly, entitlement to service connection for schizophrenia is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Veteran's character of discharge under other than honorable conditions for the period from September 1986 to November 1987 is not a bar to VA benefits.

Service connection for schizophrenia is granted.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


